Order entered November 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01195-CV

                     IN RE: STEWART PHILLIP MCCRAY, Relator

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-02559

                                          ORDER
       The Court has before it relator’s motion to release bond. On November 7, 2013, this

Court issued a memorandum opinion and a writ of habeas corpus in the above case releasing

relator from the bond posted to this Court by our order of August 28, 2013, and ordering relator

unconditionally released and discharged from the custody of the Sheriff of Dallas County. The

writ, however, did not specifically direct that the bond amount be returned to relator.

Accordingly, pursuant to this Court’s November 7, 2013 opinion and writ of habeas corpus,

relator’s motion is GRANTED.       The Dallas County Sheriff is ORDERED to release the

$10,500 cash bond posted by relator in the case styled In the Matter of the Marriage of Stewart

Phillip McCray and Nikki Slaughter McCray.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                /s/   LANA MYERS
                                                      JUSTICE